                 Case 3:19-cv-06203-MLP Document 11 Filed 06/02/20 Page 1 of 5



 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   DANIEL S. O.,

 9                             Plaintiff,                   Case No. C19-6203-MLP

10          v.                                              ORDER

11   COMMISSIONER OF SOCIAL SECURITY,

12                             Defendant.

13
                                        I.        INTRODUCTION
14
            Plaintiff seeks review of the denial of his applications for Supplemental Security Income
15
     and Disability Insurance Benefits. Plaintiff contends the administrative law judge (“ALJ”) erred
16
     by failing to discuss Global Assessment of Functioning (“GAF”) scores contained within his
17
     mental health treatment notes, rendering deficient the ALJ’s residual functional capacity
18
     (“RFC”) assessment. (Dkt. # 8 at 1-3.) As discussed below, the Court AFFIRMS the
19
     Commissioner’s final decision and DISMISSES the case with prejudice.
20
                                            II.   BACKGROUND
21
            Plaintiff was born in 1980, has a GED, and has worked as a roofing laborer and pipe
22
     fabricator. AR at 39, 195. Plaintiff was last gainfully employed in June 2017. Id. at 195.
23




     ORDER - 1
                 Case 3:19-cv-06203-MLP Document 11 Filed 06/02/20 Page 2 of 5



 1             In June 2017, Plaintiff applied for benefits, alleging disability as of June 7, 2017. AR at

 2   160-63. Plaintiff’s application was denied initially and on reconsideration, and Plaintiff

 3   requested a hearing. Id. at 94-96, 100-08. After the ALJ conducted a hearing in December 2018

 4   (id. at 32-68), the ALJ issued a decision finding Plaintiff not disabled. Id. at 16-27.

 5             Utilizing the five-step disability evaluation process, 1 the ALJ found:

 6             Step one: Plaintiff has not engaged in substantial gainful activity since the alleged onset
               date.
 7
               Step two: Plaintiff’s major depressive disorder with anxiety and lumbar spondylosis are
 8             severe impairments.

 9             Step three: These impairments do not meet or equal the requirements of a listed
               impairment. 2
10
               RFC: Plaintiff can perform sedentary work with additional limitations: he can never
11             climb ladders, ropes or scaffolds, and can never crawl. He can frequently climb ramps
               and stairs, and occasionally stoop, crouch, and balance. He cannot have more than
12             occasional exposure to extreme cold/vibrations and hazards such as unprotected heights
               and dangerous machinery. He can perform simple, routine, or unskilled tasks and can
13             have superficial contact with the public (defined as public contact as part of the job
               duties).
14
               Step four: Plaintiff cannot perform past relevant work.
15
               Step five: As there are jobs that exist in significant numbers in the national economy that
16             Plaintiff can perform, Plaintiff is not disabled.

17   AR at 16-27.

18             As the Appeals Council denied Plaintiff’s request for review, the ALJ’s decision is the

19   Commissioner’s final decision. AR at 1-6. Plaintiff appealed the final decision of the

20   Commissioner to this Court.

21                                        III.    LEGAL STANDARDS

22             Under 42 U.S.C. § 405(g), this Court may set aside the Commissioner’s denial of social

23
     1
         20 C.F.R. §§ 404.1520, 416.920.
     2
         20 C.F.R. Part 404, Subpart P, Appendix 1.


     ORDER - 2
               Case 3:19-cv-06203-MLP Document 11 Filed 06/02/20 Page 3 of 5



 1   security benefits when the ALJ’s findings are based on legal error or not supported by substantial

 2   evidence in the record as a whole. Bayliss v. Barnhart, 427 F.3d 1211, 1214 (9th Cir. 2005). As a

 3   general principle, an ALJ’s error may be deemed harmless where it is “inconsequential to the

 4   ultimate nondisability determination.” Molina v. Astrue, 674 F.3d 1104, 1115 (9th Cir. 2012)

 5   (cited sources omitted). The Court looks to “the record as a whole to determine whether the error

 6   alters the outcome of the case.” Id.

 7          “Substantial evidence” is more than a scintilla, less than a preponderance, and is such

 8   relevant evidence as a reasonable mind might accept as adequate to support a conclusion.

 9   Richardson v. Perales, 402 U.S. 389, 401 (1971); Magallanes v. Bowen, 881 F.2d 747, 750 (9th

10   Cir. 1989). The ALJ is responsible for determining credibility, resolving conflicts in medical

11   testimony, and resolving any other ambiguities that might exist. Andrews v. Shalala, 53 F.3d

12   1035, 1039 (9th Cir. 1995). While the Court is required to examine the record as a whole, it may

13   neither reweigh the evidence nor substitute its judgment for that of the Commissioner. Thomas v.

14   Barnhart, 278 F.3d 947, 954 (9th Cir. 2002). When the evidence is susceptible to more than one

15   rational interpretation, it is the Commissioner’s conclusion that must be upheld. Id.

16                                          IV.    DISCUSSION

17          Plaintiff assigns error to the ALJ’s failure to explicitly discuss GAF scores assessed by

18   Plaintiff’s counselors. See AR at 378 (July 2017 GAF score of 45), 507 (October 2017 GAF

19   score of 45), 587 (March 2018 GAF score of 45). A GAF score between 41 and 50 reflects

20   “serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting)” or

21   “any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to

22   keep a job)[.]” Diagnostic and Statistical Manual of Mental Disorders at 34 (4th ed. 2000).

23   Plaintiff argues that because the ALJ’s RFC assessment does not include limitations that reflect




     ORDER - 3
               Case 3:19-cv-06203-MLP Document 11 Filed 06/02/20 Page 4 of 5



 1   problems keeping a job, the ALJ’s RFC assessment was not consistent with the GAF scores of

 2   45, and therefore, the ALJ was required to explicitly address them. (Dkt. # 8 at 3-4.)

 3          This argument is not persuasive because the clinicians who assessed GAF scores of 45

 4   did not explain the basis for these scores and did not identify specific functional limitations

 5   inconsistent with the ALJ’s RFC assessment. AR at 378, 507, 587. These bare, unexplained GAF

 6   scores alone do not constitute significant, probative evidence that the ALJ was required to

 7   discuss. See Harris v. Berryhill, 738 Fed. App’x. 529, 530-31 (9th Cir. 2018) (“Because the GAF

 8   scale does not have a direct correlation to the severity requirements of the mental health listings

 9   and [plaintiff’s] GAF scores were not accompanied by explanations of the scores’ impact on

10   [plaintiff’s] functional limitations, the ALJ was not required to discuss the scores.”).

11          Moreover, the ALJ’s RFC assessment reflects significant mental limitations in that

12   Plaintiff was found to be limited to performing simple, routine, unskilled tasks, with only

13   superficial contact with the public. See AR at 20. An RFC that is compatible with the ability to

14   perform work is not necessarily inconsistent with a GAF score of 45. See, e.g., Zerba v. Comm’r

15   of Social Sec. Admin., 279 Fed. App’x. 438, 439 (9th Cir. 2008) (finding a GAF score of 45 to be

16   not necessarily inconsistent with a finding that a plaintiff’s depression was not severe); Lehman

17   v. Berryhill, 2017 WL 4415752, at *11 (D. Or. Jul. 25, 2017) (finding no error where an ALJ

18   failed to discuss a GAF score of 45 because other evidence in the record suggested Plaintiff

19   retained the ability to work); Olsen v. Comm’r of Social Sec. Admin., 2016 WL 4770038, at *4-5

20   (D. Or. Sept. 12, 2016) (finding no error where an ALJ failed to discuss a GAF score of 45

21   because the ALJ’s RFC assessment accounted for many mental limitations and the GAF score

22   does not necessarily suggest any particular functional limitations relevant to the ALJ’s inquiry).

23




     ORDER - 4
              Case 3:19-cv-06203-MLP Document 11 Filed 06/02/20 Page 5 of 5



 1   The Court therefore agrees with the Commissioner (dkt. # 9 at 3-4) that Plaintiff has failed to

 2   show that the ALJ’s RFC assessment is necessarily inconsistent with the GAF scores of 45.

 3          Because Plaintiff has failed to show that the GAF scores constitute significant, probative

 4   evidence that the ALJ was required to discuss, or that the GAF scores are necessarily

 5   inconsistent with the ALJ’s RFC assessment, Plaintiff has failed to meet his burden to show

 6   harmful error in the ALJ’s failure to explicitly discuss the GAF scores.

 7                                        V.     CONCLUSION

 8          For the foregoing reasons, the Commissioner’s final decision is AFFIRMED, and this

 9   case is DISMISSED with prejudice.

10          Dated this 2nd day of June, 2020.


                                                          A
11

12                                                        MICHELLE L. PETERSON
                                                          United States Magistrate Judge
13

14

15

16

17

18

19

20

21

22

23




     ORDER - 5
